Citation Nr: 1145571	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-33 425	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type II.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran had active service from October 1979 to October 1982, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran's claims.  The Veteran filed a notice of disagreement with this decision in February 2008, and the RO issued a statement of the case dated in August 2008.  The Veteran filed a substantive appeal dated in October 2008.  

In this case, the Board notes that in December 2002, the RO denied entitlement to service connection for diabetes mellitus type II, and hypertension, each to include as due to undiagnosed illness.  The RO also denied entitlement to service connection for hypertension in rating decisions dated in July 2000 (based on no new and material evidence) and September 1997.  The Veteran did not file timely notices of appeal to these decisions and they became final.  As such, before reaching the merits of the Veteran's claims, the Board must rule on the matter of reopening the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 2002, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus type II, to include as due to undiagnosed illness.

2.  Evidence received since the December 2002 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus type II.  

3.  In unappealed rating decision dated in September 1997, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

4.  In unappealed rating decisions dated in July 2000, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for hypertension.

5.  In an unappealed rating decision dated in December 2002, the RO denied the Veteran's claim of entitlement to service connection for hypertension, to include as due to undiagnosed illness.

6.  The evidence received since the December 2002 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

7.  The medical evidence does not demonstrate that the Veteran's diagnosed diabetes mellitus type II is causally or etiologically related to the Veteran's active military service, nor may such condition be presumed to have been incurred in or aggravated by service.

8.  The medical evidence does not demonstrate that the Veteran has been diagnosed with neuropathy or that such disability is causally or etiologically related to the Veteran's active military service, nor may such condition be presumed to have been incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  A December 2002 RO decision that denied entitlement to service connection for diabetes mellitus type II is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the December 2002 rating decision is new and material; and the claim for service connection for diabetes mellitus type II is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2011).

3.  A September 1997 RO decision that denied entitlement to service connection for hypertension is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

4.  A July 2000 RO decision that denied the Veteran's application to reopen a claim of entitlement to service connection for hypertension is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

5.  A December 2002 RO decision that denied entitlement to service connection for hypertension is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

6.  The evidence received subsequent to the December 2002 RO decision is new but not material, and the request to reopen the Veteran's claim of entitlement to service connection for hypertension is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2011).

7.  Diabetes mellitus type II was not incurred in or aggravated by active service, nor may such condition be presumed to have been incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

8.  Neuropathy was not incurred in or aggravated by active service, nor may such condition be presumed to have been incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that a letter dated in September 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate her claims and informed her of her and VA's respective responsibilities in obtaining such evidence. 

In terms of the Veteran's new and material claims, the Board observes that the September 2007 letter specifically notified the Veteran that her claims of entitlement to service connection for diabetes mellitus type II and hypertension had previously been denied on the basis that the conditions were not found to have been incurred in or aggravated by military service.  As such, the letter stated that the Veteran needed to submit new and material evidence in support of the claims that related to this fact.  The RO explained that new evidence must raise a reasonable possibility to substantiate the claim and cannot simply be repetitive or cumulative of the evidence that VA had in its possession when the claims were previously decided.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The September 2007 letter was sent prior to the initial adjudication of the Veteran's claims.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial since the Veteran was provided adequate notice, the claims were readjudicated, and the Veteran was provided a Statement of the Case explaining the readjudication of the claims.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that some of the Veteran's service treatment records, and the Veteran's VA treatment records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  In this regard, the Board notes that, after attempts by the RO to obtain the Veteran's service treatment records, some of the Veteran's service treatment records could not be obtained.  In this regard, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with her hypertension claim.  With respect to this claim, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board also acknowledges that the Veteran has not been afforded a VA examination in connection with her diabetes mellitus and neuropathy claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran has been diagnosed with neuropathy.  In addition, the medical evidence does not indicate that diabetes mellitus is related to the Veteran's military service or was diagnosed within one year of active service.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the claim.  The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claims.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Claims.

The Veteran contends that she is entitled to service connection for diabetes mellitus type II and hypertension.  The Veteran's claims were most recently denied in a December 2002 rating decision.  At that time, the RO found that the Veteran did not have a diagnosis of diabetes mellitus type II and that, even so, diabetes mellitus type II results from a known clinical diagnosis.  The RO also determined that hypertension was diagnosed more than one year after the Veteran's last period of active service and results from a known clinical diagnosis. 

Since the December 2002 rating decision, the Veteran submitted treatment records showing a diagnosis of and treatment for diabetes mellitus, and continued diagnoses of and treatment for hypertension.  These records, however, do not contain evidence indicating that diabetes mellitus or hypertension had their onset in service or were aggravated by the Veteran's active military service.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed her claims to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file since the December 2002 rating decision is new evidence, in that it was not previously physically of record at the time of the December 2002 decision.  

With respect to the Veteran's hypertension claim, the new evidence is not "material evidence" since it basically reflects that the Veteran has current diagnoses and is undergoing treatment for hypertension, but does not link this disability to the Veteran's active military service or show that the diagnosis was within one year of active service.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

In this regard, the Board notes that the Veteran has contended on her own behalf that her hypertension is related to her military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between hypertension and any instance of military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran's contentions regarding the relationship between hypertension and her military service are at a minimum duplicative of the evidence of record at the time of the previously denied claim.  Further, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

With respect to the Veteran's diabetes mellitus, however, the rating decision in December 2002 indicated that the Veteran did not have this condition.  Since that time, the Veteran submitted records indication that she has a diagnosis related to this claim, and that she is undergoing treatment for this condition.  

Based on the foregoing, with respect to the Veteran's hypertension claim, the Board finds that the evidence added to the record since December 2002 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  With respect to diabetes mellitus, however, the Board finds that the evidence submitted is not cumulative the evidence previously considered by the RO and does relate to an unestablished fact necessary to substantiate the claim (an existing diagnosis in this case).  Therefore, it does raise a reasonable possibility of substantiating the claim, and the claim is reopened.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for hypertension.  As such, the Veteran's claim is not reopened; and the appeal is denied.  However, new and material evidence has been submitted with respect to the diabetes mellitus claim, and the claim is reopened.

III. Service Connection Claims.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including diabetes mellitus, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection for neuropathy and diabetes mellitus type II.

A review of the service treatment records contained in the claims file does not indicate that the Veteran had her claimed disabilities in service.  Indeed, her representative also indicated, in the November 2011 Brief Presentation, that they could not find evidence in the service treatment records that the Veteran received treatment for or complained of these disabilities.  

The first evidence showing a diagnosis and treatment of diabetes mellitus, type II is shown in a VA medical record of November 2011.  No nexus opinion was provided at that time and the medical records do not indicate that the condition is related to her military service, nor do the records indicate that the Veteran was diagnosed within one year of active military service.  Service connection on a direct or presumptive basis is not warranted.  

With respect to the Veteran's neuropathy claim, the Veteran's treatment records indicated that the Veteran was seen in August 2007 for complaints of right leg pain, and the physician indicated that the assessment was r/o deep venous thrombosis.  A vascular study done the same day, however, was negative for peripheral vascular disease.  The physician noted that the pain was probably of musculoskeletal origin.  In addition, testing dated in September 2007 found no evidence of deep venous thrombosis.  The right lower limb pain was thought to be secondary to lumbar radiculopathy, for which the Veteran has a diagnosis.  The Veteran has not been diagnosed with neuropathy.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for neuropathy or diabetes mellitus type II.  In this case, the Veteran has not been diagnosed with neuropathy.  And as noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the medical evidence in this case does not support the Veteran's claims.  

The Board notes that the Veteran has contended on her own behalf that she has neuropathy and diabetes mellitus that are related to her military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statements that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.  Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357.

In the instant case, the Board finds that the question regarding the existence and potential relationship between neuropathy and diabetes mellitus and military service to be complex in nature.  See Woehlaert , supra.  (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Therefore, as the Veteran has only provided her own conclusory statements regarding causation, the Board finds that the Veteran's statements regarding the existence and etiology of her claimed disabilities to be of little probative value as she is not competent to opine on such complex medical questions.  As such, the Board finds that the Veteran's contentions are outweighed by the competent and probative medical evidence of record.  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.



ORDER

The claim of entitlement to service connection for diabetes mellitus type II is reopened. 

New and material evidence sufficient to reopen a claim of entitlement to service connection for hypertension has not been received, and the appeal is denied. 


Service connection for diabetes mellitus type II is denied.

Service connection for neuropathy is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


